ORton, J.
Without considering any questions raised by the exceptions relating to the admissibility of the parol evidence, which in our view of the case are quite immaterial, we consider the adjudication of the board of supervisors of the county of Ashland, removing the relator from the office of county clerk of said county, and appointing the appellant to such office to fill the vacancy occasioned by such removal, final and conclusive as to the right to said office.
The board of supervisors has the fullest and most ample jurisdiction in such case, by the statute, and may remove such clerk “ when, in their opinion, he is incompetent to execute properly the duties of his office, or when, on charges and evidence, it shall appear to said board that he has been guilty of official misconduct, or habitual or willful neglect of duty, if, in the opinion of said board, such misconduct or habitual or willful neglect shall be a sufficient cause for removal.” Charges have to be preferred, and a notice of the time and place of the hearing have to be delivered to such clerk, and an opportunity given him for his defense. It requires a two-*613thirds vote for such removal, and an appeal lies to the circuit court from the order of removal. Sec. 6, ch. 14, E. S. 1858, and amendment hj ch. 163, Laws of 1869.
The language, “ if it shall ayjfea/r to said board that he has been guilty,” and “if, in the opinion of said hoard, such misconduct, or habitual or willful neglect, shall he a sufficient oa/use of removal,” gives to the board of supervisors the very widest judicial discretion, which will not be revised or controlled except in most clear and conclusive cases of abuse. In the case of State on complaint of Kennedy v. McGarry, 21 Vis., 496, this court held an adjudication following far less discretion, for the removal of the inspector of the house of correction of Milwaukee county, final and conclusive, and the order of removal res adjtidicata. The proceedings of the board of supervisors in such a case are of a judicial character, the same as before any tribunal having'jurisdiction of the subject matter and the parties; and irregularities cannot he taken advantage of collaterally to impeach the final judgment. Nash v. Church et al., 10 Vis., 303. The only questions open to be considered in this proceeding, of quo warranto are: Had the board of supervisors jurisdiction, and did they make the proper order and a final adjudication in the case, and were the records produced sufficient evidence of both?
The records of the board, though perhaps informal, are substantially sufficient, and show that written charges against the relator, of willful neglect of duty as county clerk in refusing to record certain proceedings of the board, were duly preferred, and that the board adjudged the relator guilty, and passed and entered a proper order removing him from said office, and also an order appointing the appellant to said office to fill the vacancy occasioned by such removal. The evidence sufficiently shows that a copy of such charges, and a notice of the time and place of the hearing thereof, were delivered to the relator, and that he in fact appeared at such time and place. All reasonable presumptions must be made in favor of the regularity and validity of the action of public officers and tribunals. Tainter v. Lucas et al., 29 Vis., 375. Ve think this *614evidence clearly shows that the relator was lawfully removed from the office of county clerk of Ashland county, and that the appellant was lawfully appointed to said office, and that, he has duly qualified by taking the oath and filing the bond required by.the statute, or that he has done all that he could do to so qualify for said office, and that he is lawfully entitled to said office.
By the Court. —The judgment of the circuit court is reversed, with costs, and the cause is remanded to the circuit court, with direction to enter the proper judgment establishing the appellant’s right to the office of county clerk of Ash-land county, and reinstating him therein, if he has been ousted therefrom by the judgment so reversed.
Ryan, O. J., took no part.
A motion by the respondent for a rehearing was denied.